Mr. Chris Palmer Attorney at Law 111 Center Street, Suite 1200 Little Rock, AR  72201
Dear Mr. Palmer:
This is in response to your request for an opinion on behalf of your client, Pulaski County, pursuant to the Arkansas Freedom of Information Act, which is codified at A.C.A. 25-19-101, et seq. Specifically, you wish to know whether the release of disciplinary records and job applications of county government employees would constitute a clearly unwarranted invasion of personal privacy.
With regard to disciplinary records, you correctly note in your request that A.C.A. 25-19-105(b)(10) and (c)(1) (Supp. 1987) exempt from public disclosure documents and other materials surrounding an employee's performance unless and until the worker is suspended or terminated, and the disciplinary action is predicated upon the record requested.  This office recently issues Opinion No. 88-162 which further addresses this issue.  I am enclosing a copy for your information.
With regard to job applications, the Second and Third Divisions of the Pulaski County Circuit Court have held that job applications are available for public inspection.  Additionally, this office has issued opinions that reach the same conclusion.  See Opinion Nos. 87-108, 87-070, 87-154 and 87-189.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.